Citation Nr: 1604985	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  08-29 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for hypothyroidism.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to September 2006. 

This appeal to the Board of Veterans' Appeals (Board) arises from a November 2007 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In October 2010, a Central Office hearing was held before the undersigned.  A transcript of this hearing is associated with the claims file.  This matter was previously before the Board and was remanded in January 2011 and December 2014 for additional development (the January 2011 Board decision also denied the claims of service connection for a left knee disability and bilateral plantar fasciitis and the December 2014 Board decision also granted service connection for a low back disorder).


FINDING OF FACT

Throughout the appeal period, the Veteran's hypothyroidism has been characterized by no more than continuous medication required for control.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for hypothyroidism have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code (Code) 7903 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The claim for an increased rating for hypothyroidism arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Notwithstanding, an October 2008 letter notified the Veteran of the requirements to substantiate the claim for an increased rating.

The duty to assist has also been met.  VA has assisted the Veteran in obtaining evidence, his VA and private medical records have been secured and he has been afforded VA examinations.  The examinations are adequate as they provide all information necessary to rate his claim for an increased rating for hypothyroidism.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the Board also finds that there has been substantial compliance with the January 2011 and December 2014 Board remands.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, in light of the foregoing, the record as it stands includes adequate competent evidence to allow the Board to decide this matter, no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Analysis

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's hypothyroidism has been evaluated under 38 C.F.R. § 4.119, Code 7903.  Under that diagnostic code, a 10 percent rating is warranted for fatigability, or; where continuous medication is required for control.  A 30 percent rating is warranted for fatigability, constipation, and mental sluggishness.  A 60 percent rating is warranted for muscular weakness, mental disturbance, and weight gain.  A 100 percent rating is warranted for cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.

On June 2007 VA fee basis examination, it is noted that the Veteran reported occasional mild Myalgias but no muscle weakness or paralysis.  He was treated with Synthroid which he tolerated well.  There were no other symptoms or functional impairment.  On mental status examination, the Veteran demonstrated a normal affect, normal short-term memory recall and no evidence of a personality disorder.  Thyroid panel was normal.  The diagnosis was hypothyroidism based on use of prescription medication.  

The Veteran has reported that his hypothyroidism requires daily medication (Synthroid) and check-ups every 6 months.  See June 2007 and February 2015 VA Form 21-4138, Statement in Support of Claim.  Clinical treatment records confirm that the Veteran is prescribed Synthroid for treatment of hypothyroidism.  See clinical records from Volvo Medical Associates, 2006-2007, and Tricare, 2007 - present.  The Veteran has also reported that his hypothyroidism causes him to "still suffer with occasional muscle pain [in his] legs and arms at least twice a month" which he learns to live with but which limits him from exercising on a regular basis.  See February 2008 Notice of Disagreement.  

During his October 2010 hearing before the undersigned, the Veteran testified that his hypothyroidism occasionally causes him to tire easily, feel sleepy and become constipated "once in a while."  He reported that his thyroid medication requires frequent adjustment.  

On March 2011 VA examination, the Veteran complained of intermittent myalgias in the upper and lower extremities.  He also reported occasional fatigue and sleepiness which interfered with his ability to exercise (it does not affect his ability to work and function in terms of his day-to-day activities).  He was on daily medication, the course since onset had been stable and he had good response to treatment with no side effects.  

More recent Tricare treatment records show that the Veteran's hypothyroidism is "controlled.  No complaint."  See July 2014 Chronological Records of Medical Care.

Upon review, the Board finds that a disability rating in excess of 10 percent is not warranted at any time.  The clinical evidence indicates that the Veteran's hypothyroidism has been manifested by complaints of occasional muscle pain, fatigue and sleepiness and required continuous medication during the pendency of the appeal.  In particular, the findings of the June 2007 and March 2011 VA examiners warrant substantial probative value with respect to the specific symptoms attributable to the Veteran's hypothyroidism.  The examiners (and the clinical records and statements from the Veteran) show that his hypothyroidism requires daily medication and is manifested by his complaints of occasional fatigue and sleepiness which impact his ability to exercise.  The March 2011 examiner noted that the Veteran's hypothyroidism does not affect his ability to work and function in terms of his day-to-day activities.  Although the Veteran has reported that his hypothyroidism has required frequent medication adjustments, the competent medical evidence shows that the disability has been stable throughout the appeal period.  Further, his initial (and only) complaint of constipation during the October 2010 hearing, is not supported by the other clinical (or lay) evidence of record.  As such, the Board finds the evidence does not demonstrate competent, credible symptoms of constipation or mental sluggishness to warrant a 30 percent disability rating, nor is there competent evidence of muscular weakness, mental disturbance, and weight gain attributable to hypothyroidism upon which to base a 60 percent disability rating.  38 C.F.R. § 4.119, Code 7903.

The Board is aware of the Veteran's credible complaints regarding the symptoms associated with his hypothyroidism.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is not, however, competent to identify a specific level of disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Here, the Board has based the decision on the lay statements as well as the objective medical evidence, as it demonstrates consideration of the Veteran's statements and the information necessary to rate the his disability under the rating criteria.  He has reported his symptoms to multiple physicians, who did not attribute any additional symptoms to his hypothyroidism that would warrant an increased disability rating.  For these reasons, the Board finds the criteria for a disability rating in excess of 10 percent for hypothyroidism have not been met at any time during the pendency of the appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.119, Code 7903.

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected hypothyroidism, which is manifested by occasional muscle pain, fatigue and sleepiness and daily medication.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board has also considered whether there is a collective effect involving the Veteran's other service connected disabilities acting with his hypothyroidism on appeal giving rise to a referral for extraschedular consideration.  See Johnson  v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  Even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  As such, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions. 

Moreover, as the Veteran does not claim (and the evidence does not show) that his hypothyroidism renders him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  The evidence indicates that the Veteran is employed full time.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

An initial rating in excess of 10 percent for hypothyroidism is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


